Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2020 is made of a record.  The submission in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
      Claims 1-20 are allowed. 
 The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Seri et al (U.S. Patent 8487992) and Hara et al (U.S. Patent 7319792) failed to teach or fairly suggest, process a digital image comprising a plurality of geometric objects utilizing a clustering algorithm to generate geometric object clusters; generate one or more mnemonic sequences from the digital image by assigning mnemonics to the geometric object clusters and utilizing the mnemonics to represent geometric objects from the geometric object clusters within the digital image; identify a plurality of repeating patterns within the one or more mnemonic sequences from the digital image; determine pattern scores for the plurality of repeating patterns based on at least one of frequency metrics, visual saliency metrics, or geometric complexity metrics of the plurality of repeating patterns; and generate a set of reusable geometric assets from the plurality of repeating patterns utilizing the pattern scores. 
3.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."       
Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (8213683), (8150139), (7221475) and (6954282).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
01/28/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669